The petition for review by respondent Agricultural Labor Relations Board is granted. Further action in this matter is deferred pending consideration and disposition of a related issue in Tri-Fanucchi Farms v. Agricultural Labor Relations Board, S227270 (see Cal. Rules of Court, rule 8.512 (d)(2) ), or pending further order of the court. Submission of additional briefing, pursuant to California Rules of Court, rule 8.520, is deferred pending further order of the court. The petition for review by appellants Arnaudo Brothers, LP and Arnaudo Brothers, Inc. is denied.